Case 1:19-cr-10459-RWZ Document 1367 Filed 10/11/20 Page 1 of 2



                       UNITED STATES OF AMERICA
                            DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

                  CRIMINAL NO. 2019-CR-10459-RWZ-47

                       UNITED STATES OF AMERICA

                                    V.

                                INES LUGO

       ASSENTED TO MOTION TO AMEND CONDITIONS OF RELEASE #3

     Now comes defendant Ines Lugo and, with Probation’s and the

government’s assent, moves this Honorable Court to authorize the

defendant to leave the Commonwealth of Massachusetts.             She seeks

permission to travel into Rhode Island on a regular basis for

purposes of employment.     She seeks permission to travel to New

Hampshire on October 19, 2020 to attend a family matter.            The

defendant seeks this permission in order to make food deliveries

for “Doordash” and to attend a rescheduled party for her

granddaughter’s birthday at Spooky World in Litchfield, NH.

Rhode Island on a Recurring Basis.

     Lugo has a second job. She delivers for Doordash.            Because

she delivers food from restaurants in the New Bedford area, many

of the takeout orders need to be delivered to towns in RI.

Currently, she has to turn down those jobs.

New Hampshire on October 19, 2020.

     Previously, Lugo was granted permission to leave

Massachusetts in order to go to Canobie Lake Park, Salem, NH on

August 29.   It was supposed to be her granddaughter’s birthday
Case 1:19-cr-10459-RWZ Document 1367 Filed 10/11/20 Page 2 of 2



party.    The visit to Canobie Lake Park was canceled due to bad

weather.    The family has rescheduled the party at Spooky World,

Litchfield, NH on October 19.

Prior Permission to Leave Massachusetts.

        Ms. Lugo was permitted to visit a friend in a RI hospital

at the end of July.       That travel and return occurred without

incident.

Assent.

        Probation Officer Mona Lisa Andrade and AUSA Phil Mallard

assent to this motion.

                                   Respectfully Submitted,
                                   INES LUGO,
                                   By his attorney:

                                   /s/ Thomas Kerner
                                   __________________
                                   J. THOMAS KERNER
                                   MA BBO # 552373
                                   Attorney at Law
                                   240 Commercial St., Suite 5A
                                   Boston, MA 02109
                                   (617) 720-5509

                          CERTIFICATE OF SERVICE

     I certify that this document filed through the ECF system
will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing [NEF] and paper
copies will be sent to those indicated as non-registered
participants.

Date:        10/11/2020                 /s/ Thomas Kerner
                                        ________________
                                        J. Thomas Kerner
                                        BBO# 552373



                                    2
